                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

PHI INC.                                       CIVIL ACTION NO. 6:18-cv-01491

VERSUS                                         JUDGE JUNEAU

AERO PROPULSION SUPPORT,                       MAGISTRATE JUDGE HANNA
INC.

                                 JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the defendant’s

motion to dismiss (Rec. Doc. 6) is DENIED, consistent with the report and

recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 31st day of

May, 2019.



                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
